Exhibit 10.1

 

AMENDMENT NO. 17 TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 17 dated as of March 27, 2009 (the “Amendment”) to the Credit
Agreement, dated as of June 30, 2004, by and among P&F INDUSTRIES, INC., a
Delaware corporation (“P&F”), FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a
Florida corporation (“Florida Pneumatic”), EMBASSY INDUSTRIES, INC., a New York
corporation (“Embassy”), GREEN MANUFACTURING, INC., a Delaware corporation
(“Green”), COUNTRYWIDE HARDWARE, INC., a Delaware corporation (“Countrywide”),
NATIONWIDE INDUSTRIES, INC., a Florida corporation (“Nationwide”), WOODMARK
INTERNATIONAL, L.P., a Delaware limited partnership (“Woodmark”), PACIFIC STAIR
PRODUCTS, INC., a Delaware corporation (“Pacific”), WILP HOLDINGS, INC., a
Delaware corporation (“WILP”), CONTINENTAL TOOL GROUP, INC., a Delaware
corporation (“Continental”) and HY-TECH MACHINE, INC., a Delaware corporation
(“Hy-Tech”; and collectively with P&F, Florida Pneumatic, Embassy, Green,
Countrywide, Nationwide, Woodmark, Pacific, WILP and Continental, the
“Co-Borrowers”), CITIBANK, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION
(formerly known as HSBC Bank USA) (collectively, the “Lenders”) and CITIBANK,
N.A., as Administrative Agent for the Lenders (as same has been and may be
further amended, restated, supplemented or otherwise modified, from time to
time, the “Credit Agreement”).

 

RECITALS

 

The Co-Borrowers have requested, and the Administrative Agent and the Lenders
have agreed, subject to the terms and conditions of this Amendment, to amend
certain provisions of the Credit Agreement as set forth herein.

 

Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I.

Amendment to Credit Agreement.

 

Section 1.1.            The following definitions in Section 1.01 of the Credit
Agreement are each hereby amended in their entirety to provide as follows:

 

“Mortgages” shall mean, collectively, the (a) Mortgage and Security Agreement by
Florida Pneumatic, with respect to the Jupiter Premises, (b) Mortgage and
Security Agreement by Countrywide, with respect to the Tampa Premises, and
(c) Mortgage and Security Agreement by Hy-Tech, with respect to the Cranberry
Premises, each executed and delivered on March 27, 2009 by the applicable
Co-Borrower in favor of the Administrative Agent for the benefit of the Lenders,
as the same may hereafter be amended, restated, supplemented or otherwise
modified, from time to time. The Mortgages shall secure all Obligations.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement and
the Mortgages.

 

Section 1.2.            Section 6.14 of the Credit Agreement is deleted in its
entirety.

 

Section 1.3.            The final un-numbered paragraph of Section 8.01 of the
Credit Agreement is hereby amended and restated in its entirety to provide as
follows:

 

--------------------------------------------------------------------------------


 

“then, at any time thereafter during the continuance of any such event, the
Administrative Agent may, and, upon the request of the Required Lenders, shall,
take either or both of the following actions, at the same or different times
(A) terminate the Commitments and declare (i) the Notes, both as to principal
and interest, (ii) an amount equal to the Aggregate Letters of Credit
Outstanding, and (iii) an amount equal to the Aggregate Banker’s Acceptances
Outstanding, to be forthwith due and payable,  without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Notes to the contrary notwithstanding;
provided, however, that if an event specified in Section 8.01 (e) and (f) shall
have occurred, the Commitments shall automatically terminate and the Notes and
an amount equal to the Aggregate Letters of Credit Outstanding and to the
Aggregate Banker’s Acceptances Outstanding, shall be immediately due and
payable; and (B) exercise any or all of the rights and remedies afforded to the
Administrative Agent and the Lenders in the Security Documents, by the Uniform
Commercial Code or otherwise possessed by the Administrative Agent and the
Lenders and, realize upon, dispose of, or sell, all or any part of the
collateral given by the Co-Borrowers and the Guarantors to the Administrative
Agent and the Lenders, and the Lenders may apply the net proceeds of such
realization, disposal or sale to the payment of any liabilities of the
Co-Borrowers under the Notes or this Agreement as set forth in the Security
Documents.  With respect to all Letters of Credit that shall not have matured or
presentment for honor shall not have occurred, and with respect to Banker’s
Acceptances the maturity date of which has not occurred, the amounts in respect
thereof as described in the preceding sentence shall be deposited in an account
under the sole domain and control of the Issuing Lender, as Cash Collateral for
the obligation of the Co-Borrowers to reimburse the Issuing Lender in the event
of any drawing or payment in respect thereof.”

 

Section 1.4.            Section 10.03 of the Credit Agreement is hereby amended
to add the following sentence at the end thereof:

 

“The Co-Borrowers further agree to pay all title insurance premiums, recording
and filing fees and charges and other expenses incurred by the Administrative
Agent in connection with the recording of the Mortgages.”

 

ARTICLE II.

Conditions of Effectiveness.

 

Section 2.1.            This Amendment shall become effective as of the date
hereof, upon receipt by the Administrative Agent of (a) this Amendment, duly
executed by each Co-Borrower, (b) the Mortgages, each duly executed by the
applicable Co-Borrower, (c) a title policy and a lender’s title insurance binder
issued by an insurance company authorized to transact business in the State of
New York and the state in which the applicable Premises is located and
acceptable to the Administrative Agent naming the Administrative Agent as
insured and insuring that the Mortgages create continuing, valid liens on each
Premises, prior to all Liens (other than Permitted Liens), and each securing an
amount and on terms and conditions satisfactory to the Required Lenders at such
time, (d) a current legal description and updated survey of each Premises,
certified to the Administrative Agent and the title company, (e) a certificate
of insurance from an independent insurance broker confirming the insurance
required to be maintained pursuant to the Mortgages, with respect to each
Premises, each naming the Administrative Agent as mortgagee with respect to such
insurance, and (f) an Officer’s Certificate, in form and substance

 

2

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent, authorizing each of Florida Pneumatic,
Countrywide and Hy-Tech to execute and deliver the Mortgages and documents to be
delivered in connection therewith.

 

ARTICLE III.

Representations and Warranties; Effect on Credit Agreement.

 

Section 3.1.            Each Co-Borrower hereby represents and warrants as
follows:

 

a.             This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Co-Borrowers and are
enforceable against the Co-Borrowers in accordance with their respective terms.

 

b.             Upon the effectiveness of this Amendment, the Co-Borrowers hereby
reaffirm all covenants, representations and warranties made in the Credit
Agreement to the extent that the same are not amended hereby and each
Co-Borrower agrees that all such covenants, representations and warranties shall
be deemed to have been remade as of the date hereof.

 

c.             No Default or Event of Default has occurred and is continuing or
would exist after giving effect to this Amendment.

 

d.             No Co-Borrower has any defense, counterclaim or offset with
respect to the Credit Agreement.

 

e.             All corporate and limited partnership action of each Co-Borrower
appropriate and necessary, including, if necessary, resolutions of the Board of
Directors of each of P&F, Florida Pneumatic, Embassy, Green, Countrywide,
Nationwide, Pacific and WILP and resolutions of the general partner of Woodmark,
to authorize the execution, delivery and performance of this Amendment, has been
taken.

 

Section 3.2.            Effect on Credit Agreement and Loan Documents.

 

a.             Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby.

 

b.             Except as specifically amended herein, the Credit Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

c.             Except as expressly provided  herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.

 

d.             The other Loan Documents and all agreements, instruments and
documents executed and delivered in connection with the Credit Agreement and any
other Loan Documents shall each be deemed to be amended and supplemented hereby
to the extent necessary, if any, to give effect to the provisions of this
Amendment.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV.

Miscellaneous.

 

Section 4.1.            This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

Section 4.2.            Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

Section 4.3.            This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, and all of which,
taken together, shall be deemed to constitute one and the same agreement.

 

[next page is signature page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Co-Borrowers, the Lenders and the Administrative Agent
have caused this Amendment to be duly executed by their duly authorized officers
as of the day and year first above written.

 

 

 

 

P&F INDUSTRIES, INC.

 

 

 

FLORIDA PNEUMATIC MANUFACTURING
CORPORATION

 

 

 

EMBASSY INDUSTRIES, INC.

 

 

 

GREEN MANUFACTURING, INC.

 

 

 

COUNTRYWIDE HARDWARE, INC.

 

 

 

NATIONWIDE INDUSTRIES, INC.

 

 

 

WOODMARK INTERNATIONAL, L.P.

 

 

 

By:

Countrywide Hardware, Inc., its General

 

 

 

 

Partner

 

 

 

PACIFIC STAIR PRODUCTS, INC.

 

 

 

WILP HOLDINGS, INC.

 

 

 

CONTINENTAL TOOL GROUP, INC.

 

 

 

HY-TECH MACHINE, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

 

 

Joseph A. Molino, Jr., the Vice President of each of the corporations named
above

 

 

 

 

 

 

 

CITIBANK, N.A., as a Lender and as

 

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Kelly

 

 

 

 

Stephen Kelly, Vice President

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL

 

 

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alan Harris

 

 

 

 

Alan Harris, Vice President

 

5

--------------------------------------------------------------------------------